Case 3:17-cr-00166-TJC-JRK Document 42 Filed 12/02/20 Page 1 of 2 PageID 154




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                           CASE NO: 3:17-cr-166-J-32JRK

RICKY D. WILLIAMS, JR.                       ORDER ON MOTION FOR
                                             SENTENCE REDUCTION UNDER
                                             18 U.S.C. § 3582(c)(1)(A)


                                     ORDER

      Upon motion of       the defendant     the Director of the Bureau of Prisons for

a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the

applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy

statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

           DENIED WITHOUT PREJUDICE because the defendant has not

exhausted all administrative remedies as required by 18 U.S.C. § 3582(c)(1)(A), nor

have 30 days lapsed since receipt of the defendant’s request by the warden of the

defendant’s facility.

      A movant for compassionate release bears the burden of proving that a

reduction in sentence is warranted. United States v. Heromin, No. 8:11-cr-550-T-

33SPF, 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2) bears the

burden of proving that a sentence reduction is appropriate). In his Motion, Defendant

neither alleges nor provides any evidence that he has attempted to exhaust his
Case 3:17-cr-00166-TJC-JRK Document 42 Filed 12/02/20 Page 2 of 2 PageID 155




administrative remedies, as § 3582(c)(1)(A) requires. The statute’s exhaustion

requirement is a firm prerequisite for filing a motion for compassionate release in

district court, which is not subject to judicially created exceptions. United States v.

Alam, 960 F.3d 831, 833-36 (6th Cir. 2020); United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).

        Accordingly, Defendant Ricky D. Williams’s Motion for Compassionate Release

(Doc. 40) is DENIED WITHOUT PREJUDICE subject to renewal upon satisfying

one of § 3582(c)(1)(A)’s exhaustion alternatives (i.e., exhausting administrative

remedies or submitting a request for compassionate release to the warden of his

facility and waiting at least 30 days).

        DONE AND ORDERED at Jacksonville, Florida this 2nd day of December,

2020.




Lc 19

Copies:

Counsel of record

Defendant




                                          2
